DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Election/Restrictions
The election/restriction requirement mailed 9/22/2021 is withdrawn. Claims 1-26 are examined. 
Examiner’s Note
Claims 21 and 22 have features not disclosed in the prior art and therefore, not currently rejected with respect with respect to the prior art of the record but they currently do not stand in condition for allowance due to the outstanding 112a/112b rejections.  

Claim Rejections - 35 USC § 112
The following is a quotation of the first paragraph of 35 U.S.C. 112(a):
(a) IN GENERAL.—The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor or joint inventor of carrying out the invention.

The following is a quotation of the first paragraph of pre-AIA  35 U.S.C. 112:
The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor of carrying out his invention.

Claims 1-26 are rejected under 35 U.S.C. 112(a) or 35 U.S.C. 112 (pre-AIA ), first paragraph, as failing to comply with the written description requirement. The claim(s) contains subject matter which was not described in the specification in such a way as to reasonably convey to one skilled in the relevant art that the inventor or a joint inventor, or for applications subject to pre-AIA  35 U.S.C. 112, the inventor(s), at the time the application was filed, had possession of the claimed invention. 
Applicant’s computer-implemented algorithm for computing plurality of patient alignment parameters processed based on the images captured by the camera used for diagnosing vertigo and balance related alignment (claim 1); the patient alignment parameters being used for diagnosis vertigo and balance related ailment (claim 14) lacks written description support. Applicant's specification states the data processing program uses a pre-defined algorithm on these images to process and calculate various parameters… (paragraph 0083) but fails to disclose the details of the algorithm necessary to diagnose vertigo and balance related alignment based on the plurality of patient alignment parameters. Applicant has not provided any examples or guidance as to how the particular movement data gathered provides diagnosis for vertigo and balance related alignments. The specification does not disclose how the determined patient alignment parameters are used for diagnosis vertigo and balance related ailments of patient. Ultimately, the specification is written generically (such as “these patient alignment parameters are useful for diagnosis vertigo and balance related ailment of patient” in paragraph 0100) such that it only defines the invention in functional language specifying a desired result but does not sufficiently identify how the function is performed or the result is achieved (see MPEP §2161.01).
As noted in the MPEP Section 2161.01 “To satisfy the written description requirement, the specification must describe the claimed invention in sufficient detail that one skilled in the art can reasonably conclude that the inventor had possession of the claimed invention at the time of filing. Reiffin v. Microsoft Corp., 214 F.3d 1342, 1345 (Fed. Cir. 2000)… Specifically, the specification must describe the claimed invention in a manner understandable to a person of ordinary skill in the art in a way that shows that the inventor actually invented the claimed invention at the time of filing. Id.; Ariad, 598 F.3d at 1351, 94 USPQ2d at 1172. The function of the written description requirement is to ensure that the inventor had possession of the specific subject matter later claimed as of the filing date of the application relied on; how the specification accomplishes this is not material. In re Herschler, 591 F.2d 693, 700-01, 200 USPQ 711, 717 (CCPA 1979), further reiterated in In re Kaslow, 707 F.2d 1366, 217 USPQ 1089 (Fed. Cir. 1983)”
Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
This application currently names joint inventors. In considering patentability of the claims the examiner presumes that the subject matter of the various claims was commonly owned as of the effective filing date of the claimed invention(s) absent any evidence to the contrary.  Applicant is advised of the obligation under 37 CFR 1.56 to point out the inventor and effective filing dates of each claim that was not commonly owned as of the effective filing date of the later invention in order for the examiner to consider the applicability of 35 U.S.C. 102(b)(2)(C) for any potential 35 U.S.C. 102(a)(2) prior art against the later invention.
Claims 1-5, 7-11, 14-19, 26 is/are rejected under 35 U.S.C. 103 as being unpatentable over Claussen (A) (US 20020116990) in view of Chien (US 5871271)
Regarding claim 1, Claussen discloses an apparatus for diagnosing vertigo and balance related ailment (paragraph 0024, 0068) using Craniocorpography technique (paragraph 0022), the apparatus comprising: 
a helmet adapted to (wherein the examiner notes it has been held that the recitation that an element is “adapted to” perform a function is not a positive limitation but only requires the ability to so perform. It does not constitute a limitation in any patentable sense. In re Hutchinson, 69 USPQ 138) be worn over a head of a patient (“marker M3 and M4 each is fitted on or over the forehead of the subject and on or over the back of his head”), the helmet comprising a plurality of light sources (markers, “use is made of incandescent lamps or light emitting diodes as markers, paragraph 0054); 
at least one camera (2) (paragraph 0054) placed directionally above at a vertical distance from the helmet while the helmet is being worn over the head of the patient (as seen in Figure 1), the at least one camera is adapted to track movement of the patient when the Craniocorpography technique is being performed on the patient (“the receivers 2 receive signals from a number of markers moving along with subject 1. The visualization of body movement can be implemented with particular ease in an optical way”, paragraph 0054; “the receivers 2 in each case feed a 2D image of the movement…”, paragraph 0055); 
an interface card (any method of transmitting the images gathered by the receivers 2, a person skilled in the art would know a memory card located in a camera) (via 31) adapted to connect to the camera (wherein the examiner notes it has been held that the recitation that an element is “adapted to” perform a function is not a positive limitation but only requires the ability to so perform. It does not constitute a limitation in any patentable sense. In re Hutchinson, 69 USPQ 138; the camera (2) are connected to processing state 31 of data processing system 3), the interface card adapted to relay images captured by the camera (paragraph 0055, 0056); and 
a computing system (3) in communication with the interface card (via 31), the computing system adapted to compute plurality of patient alignment parameters (generally, paragraphs 0059-0073 discussed various patient alignment parameters in relation to head and neck movements) processed based on the images captured by the camera (paragraph 0055-0057), the plurality of patient alignment parameters used for diagnosing vertigo and balance related ailment (generally refer to paragraphs 0058-0073 for detail regarding alignment parameters and spatial and temporal measurements made of head and neck movements which provide info regarding balance and therefore, vertigo).  
For clarity of record, Claussen (A) does not expressly disclose the use of a structure of a helmet comprising a plurality of light sources and is silent regarding at least a plurality of light-emitting diodes includes at least three first light-emitting diodes having a first emitting characteristic and at least one second light-emitting diode having a second emitting characteristic different from the first emitting characteristic, such that the at least three first light emitting diodes are equally spaced apart from each other and the at least one second light emitting diode is placed adjacent to one of the at least three first light-emitting diodes; However, Chien teaches a helmet (Fig 5) comprising a plurality of light sources (17 in 2-8) (col. 4, line 56, col. 6, lines 47-50) and at least a plurality of light-emitting diodes includes at least three first light-emitting diodes (Fig 3, 3a-3b) having a first emitting characteristic (“finally, those skilled in the art will appreciate that individual elements in different groups or lighting arrangements…can be arranged to use different color LEDs or to have different colored optical elements or optical effects”) (col. 8, lines 22-27) and at least one second light-emitting diode (Fig 3, 3a-3b) having a second emitting characteristic different from the first emitting characteristic (“finally, those skilled in the art will appreciate that individual elements in different groups or lighting arrangements…can be arranged to use different color LEDs or to have different colored optical elements or optical effects”) (col. 8, lines 22-27), such that the at least three first light emitting diodes are equally spaced apart from each other and the at least one second light emitting diode is placed adjacent to one of the at least three first light-emitting diodes (Fig 3, 3a-3b). Therefore, it would have been obvious at the time of the invention to modify Claussen’s LED emitting structure which is located directly upon and around the head for visual indication by Chien’s use of a helmet to hold the LED emitting structure for the purpose of being able to embed the LED’s into the helmet and create a stationary and stable marker arrangement as embedding them will prevent them from moving and disrupting the head and trunk movement measurements being taken during standing and walking and still provide a visual indication to the user, or physician. 
Regarding claim 2, Claussen is silent regarding wherein the plurality of light source is embedded on an outer surface of the helmet. Chien teaches wherein the plurality of light source (17) (Fig 3-3b) is embedded on an outer surface of the helmet (Fig 5). Therefore, it would have been obvious at the time of the invention to modify Claussen’s LED emitting structure which is located directly upon and around the head for visual indication by Chien’s use of a helmet to hold the LED emitting structure for the purpose of being able to embed the LED’s into the helmet and create a stationary and stable marker arrangement as embedding them will prevent them from moving and disrupting the head and trunk movement measurements being taken during standing and walking and still provide a visual indication to the user, or physician
Regarding claim 3, Claussen A discloses wherein the plurality of light-emitting diodes are selected from at least a plurality of visible light-emitting diodes (paragraph 0054), a plurality of ultraviolet light-emitting diodes, and a plurality of infrared light-emitting diodes.  
Regarding claim 4, Claussen A discloses wherein the camera is selected from at least a single lens reflex camera, an ultraviolet light sensitive camera, a web camera, a video camera  (paragraph 0054), and an infrared light sensitive camera.  
Regarding claim 5, Claussen A discloses the use of a plurality of light-emitting diodes. Chien teaches wherein the at least three first light-emitting diodes comprise at least three blue light-emitting diodes and the at least one second light-emitting diode comprises at least one red light emitting diode (“finally, those skilled in the art will appreciate that individual elements in different groups or lighting arrangements…can be arranged to use different color LEDs or to have different colored optical elements or optical effects”) (col. 8, lines 22-27) (Fig 3-3b). Therefore, it would have been obvious at the time of the invention to modify Claussen’s LED emitting structure which is located directly upon and around the head for visual indication by Chien’s use of a helmet to hold the LED emitting structure for the purpose of being able to embed the LED’s into the helmet and create a stationary and stable marker arrangement as embedding them will prevent them from moving and disrupting the head and trunk movement measurements being taken during standing and walking and still provide a visual indication to the user, or physician.
Regarding claim 7, Claussen/Chien disclose the use of a plurality of light-emitting diodes embedded in a helmet. Chien does not expressly disclose wherein the at least one red light-emitting diode is placed in front top portion of the helmet, however, based on the flexibility of the design, one could make the center LED in Fig 3-3b a red LED. Therefore, it would have been obvious at the time of the invention to modify Claussen’s LED emitting structure which is located directly upon and around the head for visual indication by Chien’s use of a helmet to hold the LED emitting structure for the purpose of being able to embed the LED’s into the helmet and create a stationary and stable marker arrangement as embedding them will prevent them from moving and disrupting the head and trunk movement measurements being taken during standing and walking and still provide a visual indication to the user, or physician.
Regarding claim 8, Claussen A/Chien disclose the use of a plurality of light-emitting diodes embedded in a helmet throughout a Craniocorpography technique. Claussen/Chien do not expressly disclose wherein the at least three blue light-emitting diodes are turned on at a starting point and at a final point, while the Craniocorpography technique is being performed on the patient (wherein the examiner notes that this is functional language that has not been given patentable weight because it is in narrative form. Claussen discloses performing a craniocorpography technique with the use of the LEDs as noted in paragraph 0034, 0054 and Chien discloses the use of multiple different color LEDs embedded within the helmet. Therefore, the claim is intended use as a recitation with respect to the manner in which a claimed apparatus is intended to be employed does not differentiate the claimed apparatus from a prior art apparatus satisfying the claimed structural limitations. Ex parte Masham, 2 USPQ2d 1647 (1987).
Regarding claim 9, Claussen/Chien disclose the use of a plurality of light-emitting diodes embedded in a helmet throughout a Craniocorpography technique.  Claussen/Chien do not expressly disclose wherein the at least one red light-emitting diode remains turned on throughout the operation of the Craniocorpography technique, and the at least one red light-emitting diode provides a means of showing the tracked path of the patient (wherein the examiner notes that this is functional language that has not been given patentable weight because it is in narrative form. Claussen discloses performing a craniocorpography technique with the use of the LEDs as noted in paragraph 0034, 0054 and Chien discloses the use of multiple different color LEDs embedded within the helmet. Therefore, the claim is intended use as a recitation with respect to the manner in which a claimed apparatus is intended to be employed does not differentiate the claimed apparatus from a prior art apparatus satisfying the claimed structural limitations. Ex parte Masham, 2 USPQ2d 1647 (1987).
Regarding claim 10, Claussen discloses wherein the computing system comprises, a data processing program, wherein the data processing program is adapted to automatically process data of the movement images of the patient (paragraph 0055-0057).
Regarding claim 11, Claussen discloses wherein the plurality of patient alignment parameters comprises at least one of longitudinal displacement of the patient, sway of the patient (paragraph 0058, 0060-0061, 0068), angular deviation of the patient, body axis spin of the patient and test stepping time of the patient.  
Regarding claim 14, Claussen discloses a method for diagnosing vertigo and balance related ailment (paragraph 0024, 0068) of the patient using Craniocorpography technique (paragraph 0022), the method comprising: 
placing a structure over a head of a patient (“marker M3 and M4 each is fitted on or over the forehead of the subject and on or over the back of his head”), the structure comprising a plurality of light sources (markers, “use is made of incandescent lamps or light emitting diodes as markers, paragraph 0054); 
capturing images of the patient when the Craniocorpography technique (paragraph 0054) is being performed on the patient (“the receivers 2 receive signals from a number of markers moving along with subject 1. The visualization of body movement can be implemented with particular ease in an optical way”, paragraph 0054; “the receivers 2 in each case feed a 2D image of the movement…”, paragraph 0055) via at least one camera (2) placed directionally above at a vertical distance from the structure (as seen in Fig 1), when being worn over the head of the patient (“marker M3 and M4 each is fitted on or over the forehead of the subject and on or over the back of his head”); 
transferring the said captured movement images (paragraph 0055-0056) of the patient from the camera to a computing device (the camera (2) is connected to processing state 31 of data processing system 3), via an interface card (any method of transmitting the images gathered by the receivers 2, a person skilled in the art would know a memory card/ any method of transferring the data from a camera is located or coupled to a camera) (via 31) coupled to the camera; 
processing and analyzing the said images captured by the camera (via 31), the processing being done through the computing device (3) (paragraph 0055-0057); 
determining a plurality of patient alignment parameters using a processing program of the computing device (3) (generally refer to paragraphs 0058-0073 for detail regarding alignment parameters and spatial and temporal measurements made of head and neck movements which provide info regarding balance and therefore, vertigo); and 
presenting the said determined patient alignment parameters through the computing device (3), the patient alignment parameters being used for diagnosing vertigo and balance related ailment (generally refer to paragraphs 0058-0073 for detail regarding alignment parameters and spatial and temporal measurements made of head and neck movements which provide info regarding balance and therefore, vertigo).  
For clarity of record, Claussen does not expressly disclose the use of a structure of a helmet comprising a plurality of light sources and is silent regarding at least a plurality of light-emitting diodes includes at least three first light-emitting diodes having a first emitting characteristic and at least one second light-emitting diode having a second emitting characteristic different from the first emitting characteristic, such that the at least three first light emitting diodes are equally spaced apart from each other and the at least one second light emitting diode is placed adjacent to one of the at least three first light-emitting diodes; However, Chien teaches a helmet (Fig 5) comprising a plurality of light sources (17 in 2-8) (col. 4, line 56, col. 6, lines 47-50) and at least a plurality of light-emitting diodes includes at least three first light-emitting diodes (Fig 3, 3a-3b) having a first emitting characteristic (“finally, those skilled in the art will appreciate that individual elements in different groups or lighting arrangements…can be arranged to use different color LEDs or to have different colored optical elements or optical effects”) (col. 8, lines 22-27) and at least one second light-emitting diode (Fig 3, 3a-3b) having a second emitting characteristic different from the first emitting characteristic (“finally, those skilled in the art will appreciate that individual elements in different groups or lighting arrangements…can be arranged to use different color LEDs or to have different colored optical elements or optical effects”) (col. 8, lines 22-27), such that the at least three first light emitting diodes are equally spaced apart from each other and the at least one second light emitting diode is placed adjacent to one of the at least three first light-emitting diodes (Fig 3, 3a-3b). Therefore, it would have been obvious at the time of the invention to modify Claussen’s LED emitting structure which is located directly upon and around the head for visual indication by Chien’s use of a helmet to hold the LED emitting structure for the purpose of being able to embed the LED’s into the helmet and create a stationary and stable marker arrangement as embedding them will prevent them from moving and disrupting the head and trunk movement measurements being taken during standing and walking and still provide a visual indication to the user, or physician. 
Regarding claim 15, Claussen is silent regarding wherein the plurality of light source is embedded on an outer surface of the helmet. Chien teaches wherein the plurality of light source (17) (Fig 3-3b) is embedded on an outer surface of the helmet (Fig 5). Therefore, it would have been obvious at the time of the invention to modify Claussen’s LED emitting structure which is located directly upon and around the head for visual indication by Chien’s use of a helmet to hold the LED emitting structure for the purpose of being able to embed the LED’s into the helmet and create a stationary and stable marker arrangement as embedding them will prevent them from moving and disrupting the head and trunk movement measurements being taken during standing and walking and still provide a visual indication to the user, or physician
Regarding claim 16, Claussen discloses wherein the plurality of light-emitting diodes are selected from at least a plurality of visible light-emitting diodes (paragraph 0054), a plurality of ultraviolet light-emitting diodes, and a plurality of infrared light-emitting diodes.  
Regarding claim 17, Claussen discloses wherein the camera is selected from at least a single lens reflex camera, an ultraviolet light sensitive camera, a web camera, a video camera  (paragraph 0054), and an infrared light sensitive camera.  
Regarding claim 18, Claussen wherein the plurality of light-emitting diodes comprises at least four light-emitting diodes (M1, M2, M3, M4) (Fig 1). 
Regarding claim 19, Claussen discloses the use of a plurality of light-emitting diodes. Chien teaches wherein the at least three first light-emitting diodes comprise at least three blue light-emitting diodes and the at least one second light-emitting diode comprises at least one red light emitting diode (“finally, those skilled in the art will appreciate that individual elements in different groups or lighting arrangements…can be arranged to use different color LEDs or to have different colored optical elements or optical effects”) (col. 8, lines 22-27) (Fig 3-3b). Therefore, it would have been obvious at the time of the invention to modify Claussen’s LED emitting structure which is located directly upon and around the head for visual indication by Chien’s use of a helmet to hold the LED emitting structure for the purpose of being able to embed the LED’s into the helmet and create a stationary and stable marker arrangement as embedding them will prevent them from moving and disrupting the head and trunk movement measurements being taken during standing and walking and still provide a visual indication to the user, or physician.
Regarding claim 26, Claussen discloses wherein the plurality of patient alignment parameters comprises at least one of longitudinal displacement of the patient, sway of the patient (paragraph 0058, 0060-0061, 0068), angular deviation of the patient, body axis spin of the patient and test stepping time of the patient.  
Claims 12-13, 23-25 is/are rejected under 35 U.S.C. 103 as being unpatentable over Claussen (A) (US 20020116990) in view of Chien further in view of Claussen (B) (5086404)
Regarding claim 12, Claussen/Chien are silent regarding a controller, wherein the controller is adapted to remotely control the camera. Claussen (B) teaches wherein the controller (“central data processing unit”, Claussen B) is adapted to remotely control the camera (“central data processing unit is connected with the photoelectric cells through a remote control…”) (col 3, lines 55-56, Claussen B). Therefore, it would have been obvious at the effective filing date of the invention to modify Claussen A’s camera to include a way to remotely control the camera by as taught by Claussen (B) for the purpose of allowing the physician to control the camera from a distance and therefore, not interfere with the user’s movements to ensure the most accurate diagnosis. 
Regarding claim 13, Claussen (A)/Chien are silent regarding wherein the controller is further adapted to remotely control the plurality of light emitting diodes. Claussen (B) teaches wherein the controller is further adapted to remotely control the plurality of light emitting diodes (...controlled modulation of the central light emitting system) (col. 3, line 60, Claussen B).   Therefore, it would have been obvious at the effective filing date of the invention to modify Claussen A’s camera to include a way to remotely control the LEDs as taught by Claussen (B) for the purpose of allowing the physician to control the LEDs from a distance and therefore, not interfere with the user’s movements to ensure the most accurate diagnosis.
Regarding claim 23, Claussen (A)/Chien are silent regarding controlling functionality of the camera via a remote controlling device. Claussen (B) teaches controlling functionality of the camera (e.g. photoelectric cells) via a remote controlling device (“central data processing unit”) (“central data processing unit is connected with the photoelectric cells through a remote control…”) (col 3, lines 55-56, Claussen B). Therefore, it would have been obvious at the effective filing date of the invention to modify Claussen A’s camera to include a way to remotely control the camera by as taught by Claussen (B) for the purpose of allowing the physician to control the camera from a distance and therefore, not interfere with the user’s movements to ensure the most accurate diagnosis.
Regarding claim 24, Claussen (A)/Chien are silent regarding wherein the direction of the camera is controlled by the controlling device. Claussen (B) teaches wherein the direction of the camera is controlled by the controlling device (“central data processing unit”) (“central data processing unit is connected with the photoelectric cells through a remote control…”) (col 3, lines 55-56, Claussen B).  Therefore, it would have been obvious at the effective filing date of the invention to modify Claussen A’s camera to include a way to remotely control the camera by as taught by Claussen (B) for the purpose of allowing the physician to control the camera from a distance and therefore, not interfere with the user’s movements to ensure the most accurate diagnosis.
Regarding claim 25, Claussen(A)/Chien are silent regarding controlling intensity of the plurality of light emitting diodes of the helmet. Claussen (B) teaches comprises controlling intensity of the plurality of light- emitting diodes of the helmet (5) (Claussen B) (...controlled modulation of the central light emitting system) (col. 3, line 60, Claussen B).   Therefore, it would have been obvious at the effective filing date of the invention to modify Claussen A’s camera to include a way to remotely control the LEDs as taught by Claussen (B) for the purpose of allowing the physician to control the LEDs from a distance and therefore, not interfere with the user’s movements to ensure the most accurate diagnosis.
Response to Arguments
Applicant’s arguments with respect to claim(s) have been considered but are moot because the new ground of rejection does not rely on the combination of references applied in the prior rejection of record for any teaching or matter specifically challenged in the argument. The claim amendments alter the scope of the claims, and therefore, a new grounds of rejection is appropriate. 
In response to applicant’s arguments regarding the 112a rejection, the examiner disagrees. Applicant argues that “fundamentally, claims 1 and 14 recite apparatus and methods for “diagnosis vertigo and balance related ailment. Notably, none of the claims recite making a diagnosis per se.” Examiner notes that this seems to be a counterintuitive argument and does not understand the difference between the two. Claim states “an apparatus for diagnosis vertigo and balance related ailments using craniocorpography technique”… “the plurality of patient alignment parameters used for diagnosing vertigo and balance related ailment”. Claim 14 states “a method for diagnosing vertigo and balance related ailment of the patient by using Craniocorpography technique”… “the patient alignment parameters being used for diagnosing vertigo and balance related ailment”.  The 112a rejection is not drawn to a lack for written description for the gathering of patient alignment parameters, this is clear. The specification is NOT clear as to how those parameters are used for diagnosing vertigo and balance related ailments. Paragraph 00100 states “these patient alignment parameters are useful for diagnosing vertigo and balance related ailments”. If actively making a diagnosis is not part of the invention as applicant seems to argue, then it should not be recited in the claims that these parameters are used for diagnosing vertigo and balance related ailments. 
Conclusion
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to YASMEEN S WARSI whose telephone number is (571)272-9942. The examiner can normally be reached Monday-Friday 9 am to 5 pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Alexander Valvis can be reached on 571-272-4233. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.



/YASMEEN S WARSI/Examiner, Art Unit 3791                                                                                                                                                                                                        /ALEX M VALVIS/Supervisory Patent Examiner, Art Unit 3791